Citation Nr: 1234719	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  12-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hearing loss and service connection for tinnitus.  In May 2011, the RO confirmed the denial of the Veteran's claims.  

On September 12, 2012, the Veteran appeared at the Muskogee RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus that is related to his military service.  


CONCLUSION OF LAW

The Veteran does not have hearing loss or tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2010 and January 2011 from the RO to the Veteran which was issued prior to the RO decisions in March 2011 and May 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records, which is limited to his January 1956 separation examination.  Correspondence from the National Personnel Records Center (NPRC), received in February 2011, noted that all other available STRs had likely been destroyed in a fire at the NPRC facility, and that they could not be reconstructed.  Previously, in December 2010, the RO had sent the Veteran a letter indicating that his records were likely fire related, and requested that he complete and return a VA Form 13055 in order to identify alternative sources of in-service treatment records.  The Veteran did not respond to this request.  

The RO has obtained identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained a VA medical examination and opinion concerning the existence and etiology of the Veteran's current hearing loss and tinnitus, and whether there is a causal relationship between either of these conditions and the Veteran's military service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiner, who conducted the November 2011 VA Audiological examination, had reviewed the Veteran's claims folder, including the Veteran's treatment records.  In addition, the VA examiner performed a physical examination of the Veteran, which included obtaining a history of his conditions directly from the Veteran.  Based upon this review and examination, the VA examiner provided opinions as to the relationship between the Veteran's current disability and his military service, and provided a supporting basis for the opinions given.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning these issues has been met.  38 C.F.R. § 3.159(c) (4).  


II.  Background

The Veteran served on active duty from January 1953 to January 1956.  His DD Form 214 reflects that the Veteran's military occupational specialty was medical aidman; it was also noted that he had been trained as a combat engineer.  The Veteran's January 1956 separation examination noted that his ears were normal.  Hearing was found to be 15/15 bilaterally on whispered voice testing.  The available service treatment records (STRs) are negative for any complaints or findings of tinnitus.  

The Veteran's claim for service connection for hearing loss and tinnitus (VA Form 21-526) was received in November 2010.  Submitted in support of the Veteran's claim was a VA progress note dated in October 2002, indicating that the Veteran's hearing was okay with recent surgery on the left side for stapes mobilization.  The report does not reflect a diagnosis of hearing loss or tinnitus.  

Received in April 2011 was a statement in support of claim, wherein the Veteran indicated that he was a Combat Construction Specialist; he stated that this position exposed him to numerous explosions without the benefit of hearing protection.  Submitted in support of the claim in April 2011, associated with the above statement, was a copy of a Certificate of Proficiency, dated in September 1953, certifying that the Veteran had completed the Combat Construction Specialist Courses.  

Received in May 2011 were VA progress notes dated from August 2010 to April 2011.  A February 2011 primary care note reflects an assessment of loss of hearing.  Following an Audiological consultation in March 2011, the examiner noted long-term slowly progressive hearing loss; no tinnitus was reported.  The examiner also noted left ear surgery for otosclerosis 15 years earlier.  He noted that an audiogram showed a mild to moderately severe mixed loss with good speech discrimination.  

On the occasion of a VA Audiological evaluation in November 2011, the Veteran reported being exposed to loud sounds in the military as a combat construction engineer, rifleman and medical aid, positions which included exposure to loud sounds from dynamite at a distance of 1/4 mile away, as well as noise from firearms used during basic training.  The Veteran denied use of hearing protection around any of those loud sounds.  The Veteran denied any significant noise exposure in his civilian life.  The Veteran stated that he first noticed hearing loss when he was between 35 to 40 years old; he also reported constant bilateral tinnitus that he first noticed when he was 50 years old.  The Veteran also stated that he believed that his tinnitus was caused by exposure to loud sounds.  The Veteran reported having had a mastoidectomy when he was 2 years old with no history of recurring ear infections.  The examiner noted that test results revealed a normal to mixed hearing loss in the right ear and a normal to severe mixed hearing loss in the left ear; speech discrimination was excellent in both ears.  The examiner stated that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  The examiner stated, however, that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  

The VA examiner also stated that the Veteran's tinnitus is less likely than not a result of noise exposure sustained while in the military.  The examiner explained that the Veteran reported that he did not notice his tinnitus until he was 50 years old, some 27 years after discharge, making it unlikely that the Veteran's tinnitus was caused by military noise exposure sustained 27 years previous to onset.  In addition, the examiner noted that the Veteran denied a history of tinnitus on March 18, 201,1 during an Audiological examination.  

At his personal hearing in September 2012, the Veteran related that he was in the combat construction group in Korea, and he was assigned to a medical unit.  The Veteran indicated that he was attached to a combat engineer battalion, and their duties included clearing mine fields in the DMZ area; he noted that they cleared those mines by demolition and they had no special protection.  The Veteran testified that he has had hearing loss since service as far back as he can remember; he stated that he simply became more conscious of the hearing loss when he was 35 to 40 years old.  The Veteran also testified that the tinnitus had always been present, he simply did not realize how significant it was until he was issued hearing aids.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As discussed above, the Veteran's STRs are missing and are presumed to have been lost during the fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  In this regard, the evidence shows that the Veteran has a current hearing loss disability as defined by VA regulations.  Because the record shows that the Veteran participated in military activities associated with loud noises, clearing mine fields, exposure to noise in service is conceded.  Thus, the evidence shows that the Veteran has a current bilateral hearing loss disability and that there was an in-service event that could have caused the disability.  However, there is no persuasive evidence of a nexus between the current hearing loss and the in-service exposure to noise.  As noted, the available STRs reflect that the Veteran's hearing at the time of his separation in January 1956 was documented as being within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  The first post-service clinical documentation of hearing loss is dated in February 2011, over 50 years after the Veteran's service separation.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence regarding continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Here, the Board finds that the assertion of chronicity and/or continuity is not credible.  The normal separation examination, the denial of hearing loss at separation and the silence of the record for decades after separation from service, along with the Veteran's concession made on examination that he did not notice either problem until years after service is more reliable evidence regarding onset.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  In this regard, the Board finds that the statements made by the Veteran when quizzed by a VA examiner to be more reliable than those made at his hearing when pursuing his claim for monetary benefits.  For this reason, the Board concludes that his assertion regarding onset in service is not credible.

The Board additionally observes that there is no evidence that hearing loss was present during the one-year presumptive period after service.  See 38 C.F.R. § 3.309(a).  Indeed, as noted above, bilateral hearing loss was evidently first diagnosed in 2011, many decades after the Veteran left military service.  

The only medical opinion of a possible nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service as the etiology for incurrence or aggravation of his bilateral hearing loss.  Significantly, following his VA examination in November 2011, the VA medical examiner stated that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  Absent competent evidence establishing a link between hearing loss disability and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is a fifty-year gap between the Veteran's discharge from service and the first objective evidence of a hearing loss disability. The Veteran's statements for treatment purposes place the onset of hearing loss years post service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion directly addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

B.  Tinnitus

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

The Board accepts that the Veteran was exposed to noise in-service and has a current diagnosis.  However, the available STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in January 1956, shows that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in November 2011, over 55 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  Rather, following a VA examination in November 2011, the VA audiologist stated that the Veteran's tinnitus is less likely than not a result of noise exposure sustained while in the military.  The examiner explained that, by the Veteran's own words, he did not first notice tinnitus until he was 50 years old, some 27 years after discharge, making it unlikely that the Veteran's tinnitus was caused by military noise exposure sustained 27 years previous to onset.  

The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA Audiological examiners to be more probative than the Veteran's lay opinion and consistent with the record.  

To the extent that the Veteran has indicated that he has had tinnitus since service, the Board finds such report to be incredible.  As noted above, he did not report any tinnitus at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, there is a phenomenal gap in evidence of complaints, treatment or any indicia of disability including routine examinations.  Furthermore, when examined for separation, the Veteran was provided an opportunity to report a medical history; although he reported some history, he did not report a history of tinnitus.  His silence, when otherwise affirmatively speaking, constitutes negative evidence.  It is noteworthy that, during an Audiological consultation in March 2011, the Veteran denied any tinnitus.  Moreover, during the VA examination in November 2011, the Veteran stated that he first noticed tinnitus when he was 50 years old, more than 27 years following his discharge from service.  Therefore, the Board finds that the evidence presented by the Veteran, which attempts to establish continuity since discharge, is inconsistent and contradicted by the contemporaneous evidence of record.  The Veteran's inconsistencies show that the lay evidence is not a fully credible history with regard to the history of his tinnitus.  The Veteran's assertions of continuity, even if sworn, are not credible.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick  v. Gober, 14 Vet. App. 39 (2000).  

In summary, there is no reliable evidence of tinnitus in service or within the post service year, and no competent evidence attributing tinnitus to service.  The Veteran's remote assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.  



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


